United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Chattanooga, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1475
Issued: November 3, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 29, 2015 appellant filed a timely appeal from a March 10, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has more than five percent left arm and two percent right
arm permanent impairments, for which she has received schedule awards.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
The case was before the Board on a prior appeal.2 As the Board noted, OWCP had
accepted appellant’s occupational disease claim for bilateral carpal tunnel syndrome (CTS) and
ulnar nerve lesion resulting from her duties as a mail handler. With respect to a permanent
impairment to a scheduled member, it issued a decision dated March 26, 2014 finding that
appellant had three percent left arm permanent impairment and no right arm impairment.
Appellant requested reconsideration. By decision dated September 8, 2014, OWCP denied
modification of the schedule award decision.
In the prior appeal, the Board set aside the September 8 and March 26, 2014 OWCP
decisions. Appellant had submitted reports from Dr. Carl Dyer, Jr., a Board-certified orthopedic
surgeon.3 The Board found that the determination of three percent permanent left arm
impairment, with no right arm impairment, was not based on an adequate medical background.
As to the left arm, the Board found an OWCP medical adviser had not properly explained how
Table 15-23 of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (sixth edition) had been applied, particularly with respect to grade modifiers. For the
right arm, the medical adviser did not discuss the relevant evidence or explain the opinion that
appellant had no right arm permanent impairment. The Board remanded the case to OWCP to
properly develop the medical evidence. The history of the case as provided by the Board in the
February 3, 2015 decision is incorporated herein by reference.
On September 10, 2014 OWCP received a September 3, 2014 report from Dr. Dyer, who
opined that appellant had five percent permanent impairment of each arm under the A.M.A.,
Guides. Dr. Dyer referred to his prior reports and enclosed a March 9, 2012 electromyogram
report (EMG).4 He found appellant had reached maximum medical improvement as of
September 3, 2014.
OWCP referred medical evidence to an OWCP medical adviser for an opinion as to the
degree of permanent impairment. In a report dated February 5, 2015, the medical adviser
identified Table 15-23 of the A.M.A., Guides and opined that he agreed with Dr. Dyer that
appellant had five percent permanent impairment to each arm. He discussed the grade modifiers
and found for test findings a grade modifier one, and for history and physical findings a grade
modifier two. The medical adviser also found a grade modifier two for functional scale,
resulting in a bilateral five percent permanent impairment under Table 15-23. He opined the date
of maximum medical improvement was September 3, 2014.
By decision dated March 10, 2015, OWCP issued a schedule award for an additional two
percent for a total of five percent permanent impairment to the left arm and two percent
2

Docket No. 14-2034 (issued February 3, 2015).

3

The record indicated that appellant underwent right carpal tunnel release on February 13, 2013 and a left carpal
tunnel release on May 6, 2013.
4

Dr. Dyer had opined in a February 11, 2014 report that appellant had five percent permanent right arm
impairment, and opined that appellant had five percent permanent left arm impairment in an April 24, 2014 report.

2

permanent impairment for the right arm. The period of the award was 12.48 weeks to run for the
period September 3 to November 29, 2014.
LEGAL PRECEDENT
5 U.S.C. § 8107 provides that, if there is permanent disability involving the loss or loss of
use of a member or function of the body, the claimant is entitled to a schedule award for the
permanent impairment of the scheduled member or function.5 Neither FECA nor the regulations
specify the manner in which the percentage of impairment for a schedule award shall be
determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the American Medical Association, Guides to the Evaluation of Permanent Impairment
as the uniform standard applicable to all claimants.6 For schedule awards after May 1, 2009, the
impairment is evaluated under the sixth edition.7
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.8 In
Table 15-23, grade modifier levels (ranging from zero to four) are described for the categories
test findings, history, and physical findings. The grade modifier levels are averaged to arrive at
the appropriate overall grade modifier level and to identify a default rating value. The default
rating value may be modified up or down by one percent based on functional scale, an
assessment of impact on daily living activities.9
ANALYSIS
In the present case, both the attending orthopedic surgeon, Dr. Dyer, and OWCP medical
adviser, opined that under the A.M.A., Guides appellant had five percent permanent impairment
to each arm. As noted above, the application of Table 15-23 involves the determination of the
appropriate grade modifiers for test findings, history, and physical findings. These grade
modifiers are averaged to determine the overall grade modifier level and the appropriate default
impairment. Once the default impairment is determined, it may be adjusted up or down by one
percent based on the functional scale.
OWCP medical adviser explained that for each arm he would assign a grade modifier one
based on the March 9, 2012 EMG form mild conduction delay, a grade modifier two for history
based on appellant’s symptoms, and a grade modifier two for physical findings of decreased
5

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
6

A. George Lampo, 45 ECAB 441 (1994).

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5 a (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
8

A.M.A., Guides 448-50.

9

Id.

3

sensation. This is in accord with Table 15-23 and the average grade modifier is 1.66, rounded up
to a grade modifier 2. The default impairment is five percent under Table 15-23 for grade
modifier 2.10 There is no adjustment based on functional scale, as the medical adviser found the
functional scale was also grade modifier two (moderate).
The Board finds that the opinion of OWCP medical adviser who, based on the findings of
Dr. Dyer, found that appellant had five percent permanent impairment to each arm represents the
weight of the medical evidence. It is consistent with Dr. Dyer’s opinion and provides a clear
explanation as to how Table 15-23 was applied.
The March 10, 2015 decision, however, failed to properly reflect the weight of the
medical evidence regarding the right arm. Appellant had previously received a schedule award
for three percent left arm permanent impairment on March 26, 2014. Therefore appellant would
be entitled to an additional two percent for the left arm,11 but for the right arm, appellant had not
previously received a schedule award. The March 10, 2015 decision finds appellant has only
two percent right arm impairment. It is not clear whether OWCP erroneously had determined
appellant previously received a schedule award for three percent impairment to the right arm.
Since the medical evidence establishes a five percent right arm permanent impairment,
the case will be remanded to OWCP for proper issuance of a schedule award for an additional
three percent impairment to the right arm in accord with the probative medical evidence of
record. On return of the case record, OWCP should properly issue the schedule award for the
right arm.
CONCLUSION
The Board finds the evidence does not establish more than five percent left arm
impairment. The case is remanded to OWCP for proper issuance of a schedule award for an
additional three percent permanent impairment to the right arm in accord with the medical
evidence of record.

10

Id. at 449, Table 15-23.

11

It is well established that benefits payable under 5 U.S.C. § 8107(c) are reduced by the period of compensation
paid under a prior schedule award if the current impairment duplicates the prior impairment rating. T.S., Docket No.
09-1308 (issued December 22, 2009); 20 C.F.R. § 10.404(c).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 10, 2015 is affirmed with respect to the left arm. As to the
right arm, the decision is set aside and the case remanded for further action consistent with this
decision of the Board.
Issued: November 3, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

